Citation Nr: 1231930	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  03-29 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 1982. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2005, the Veteran testified via videoconference from the RO before the undersigned.  In a December 2005 decision, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for endometriosis and denied that issue on the merits.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, the Court, in a September 2007 Order, vacated the Board's December 2005 decision as to the matter of service connection for endometriosis on the merits and remanded the matter to the Board.  The Board sought an independent medical opinion (IME)in October 2008 and upon receipt of that medical opinion, after determining that the Veteran's endometriosis preexisted her active duty service, again denied the Veteran's claim in a February 2009 Board decision.  The Veteran again appealed the Board's decision to the Court.  In February 2011, the Court vacated the Board's February 2009 decision and remanded the issue.  Another IME was requested and having obtained the new medical opinion, the issue is now once again before the Board.  

In an August 2012 Brief, the Veteran's attorney raised issues of entitlement to service connection for six secondary conditions to the Veteran's endometriosis as well as entitlement to a total rating based on individual unemployability due to service-connected disability.  These matters are REFERRED to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran's endometriosis clearly and unmistakable preexisted her military service.

2.  There is no clear and unmistakable evidence that the Veteran's preexisting endometriosis was not aggravated in service.  

3.  Competent and credible evidence of record establishes a causal nexus between the Veteran's post-service diagnosis of endometriosis and the in-service aggravation of endometriosis. 


CONCLUSION OF LAW

The criteria for service connection for endometriosis are met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for endometriosis, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated therein.  See 38 U.S.C.A. § 1111 (West 2002).  According to 38 C.F.R. § 3.304(b) (2011), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2011).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").

Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). See also Wagner, supra; 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2011); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption of aggravation under section 1153 attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veteran's service treatment records showed that in an August 1980 entrance Report of Medical History, the Veteran reported that she had a history of severe menstrual cramps.  The examiner noted that the Veteran had dysmenorrhea monthly for which she took non-narcotic drugs.  In June 1981, the Veteran reported that she had begun her menses the previous night and had lower abdominal cramping.  She had previously taken Motrin.  Examination was negative except for mild tenderness in the suprapubic region.  The diagnosis was menstrual cramps.  The next day, examination was within normal limits.  In September 1981, the Veteran again reported that she had cramps in her lower abdomen with dizziness and some vomiting.  She had had her menses for one day.  She had a history of cramping with menses.  The diagnosis was menstrual cramps.  

In October 1981, the Veteran reported that she was pregnant and was having cramps like she had with menses.  Thereafter, the Veteran was seen at the Rush Foundation Hospital where she was hospitalized for 5 days.  The provisional diagnosis was severe lower abdominal pain.  The Veteran reported that she had a history of severe dysmenorrhea, menarche since age 11.  A pregnancy test was negative.  The Veteran underwent a dilation and curettage as well as an exploratory laparoscopy and vaginal biopsy.  The postoperative diagnosis was endometriosis of the vaginal cul-de-sac and left ovarian endometrioma.  The final diagnosis was severe pelvic and vaginal endometriosis.  Thereafter, the Veteran again reported severe pain and was seen for endometriosis.  She was placed on Danazol therapy.  From June to July 1982, the Veteran was hospitalized for a pelvic mass.  The discharge diagnosis was old endometriosis with secondary scarring and fibrosis, and rectal stricture.  On her June 1982 separation examination, the Veteran's history of endometriosis was noted.  

In March 1994, the Veteran underwent an exploratory laparotomy with excision and lysis of extensive pelvic adhesions and resection of Stage IV endometriosis at the Glenbrook Hospital.  It was noted that she had had endometriosis since 1981.

A December 1999 letter noted that the Veteran had a virtually frozen pelvis secondary to Stage IV pelvic endometriosis.  It was further noted that the Veteran should be referred to a reproductive endocrinologist.

The record contains several medical opinions addressing the matter at hand, some of which are in conflict with regard to the relationship of the Veteran's endometriosis and her service.  Some of these records include a December 2002 VA examination report; three statements from J. M., M.D.; a medical opinion of a VA staff surgeon from the Gynecology Section of a VA facility, dated in August 2005; an independent medical examiner's (IME) opinion by J.Q., M.D., a specialist in obstetrics and gynecology; and an opinion by a nurse practitioner, P.D.  Finally, the record includes an IME opinion from B.J., M.D. in connection with the Board's June 2012 request.

The VA examiner who performed the December 2002 examination concluded that the Veteran's endometriosis existed prior to service and was not aggravated beyond its natural progression or became permanently worse because of or during her military service.  The examiner stated that it would be highly unlikely that the Veteran would enter the military in May and then six months later, have such severe endometriosis.  So, it was the examiner's opinion that it was less likely than not related to her service in the military.  

In Dr. M.'s February 2003 statement, he opined that the Veteran's endometriosis may have been initially diagnosed during service as a new finding (thus not preexisting service).  In a June 2003 letter, he indicated that the Veteran's endometriosis occurred after May 1981 when she reported a change in pain which necessitated the November 1981 laparotomy.  He stated that during service, her endometriosis progressed from Stage I in 1981 to Stage IV, the most severe manifestation of this disease.  In May 2008, he modified his prior opinion that endometriosis began during service and indicated that it was at least as likely as not that the Veteran's endometriosis began prior to military service.  However, he further opined that it was at least as likely as not that the endometriosis was aggravated during military service.  He opined that this aggravation may be secondary to the Veteran's rigorous military life.  

In August 2005, the VA surgeon opined that it was more than 50 percent likely that the Veteran's endometriosis existed prior to her military service; however, she did not receive the diagnosis until her laparoscopy in 1981.  The VA surgeon strongly doubted that the progression of the disease was altered by her military service.  She stated that the development of endometriosis was not well understood.  The original theory of retrograde menstrual flow via the fallopian tubes was still considered a mechanism, but host factors such as genetic predisposition and immune status, likely played a role as well. 

Due to the conflicting nature of these opinions, the Board determined that procurement of an IME opinion was warranted.  The IME was provided by Dr. J.Q., an expert in obstetrics and gynecology.  

In response to the question of whether it was at least as likely as not (that is, a probability of 50 percent or better) that the Veteran's endometriosis diagnosed during the October to November 1981 hospitalization preexisted the Veteran's entry into service, Dr. Q. initially addressed the difference in opinion between the VA examiner's ("severe endometriosis") and Dr. M.'s ("Stage I endometriosis").  He explained that the Acosta-Buttram classification of pelvic endometriosis was introduced in 1972 and it was widely accepted then and still is widely accepted.  He indicated that he assumed that the VA examiner was referring to this classification when using the term "severe endometriosis."  The classification was based on observations made at the time of the pelvic surgery and was not based on physical findings in a patient who has not yet had surgery.  A similar and equally respected classification is that of the American Fertility Society (now known as the Society for Reproductive Medicine).  The physician provided a copy of each.  The VA examiner's opinion that the Veteran had severe endometriosis when initially diagnosed in 1981 was absolutely correct based on these classifications.  The VA surgeon's opinion that the endometriosis preexisted service was also correct, considering the staging at that time of the diagnosis.  Dr. Q. stated that endometriosis was not a rapidly progressive disorder and most certainly must have been present prior to the Veteran's entry into the military with severe endometriosis.

Dr. Q. indicated that with regard to Dr. M.'s statement that the Veteran had Stage I (minimal) endometriosis when diagnosed in 1981 was implausible and reflected a lack of understanding of the staging systems at that time.

In response to the question of whether the preexisting endometriosis increased in severity during service, Dr. Q. indicated that endometriosis was a condition that increases in severity over time.  All of the proposed mechanisms for its development and spread are time sensitive and time related, including cyclic retrograde menstruation, coelomic metaplasia, hematogenous and lymphatic spread, iatrogenic implantation, and congenital obstructions.  Genetic, hormonal, and immune factors also may play a role.  Dr. Q. expected that the preexisting endometriosis increased in severity during the Veteran's time in the military, as that is its natural history.  He stated that there was no reason why is should have improved or even stayed the same.  Dr. M.'s comment that the Veteran's endometriosis did worsen during service was correct, but the statement that it progressed from Stage I to Stage IV during her time in the military was not tenable since she entered the military with severe (Stage IV), not minimal (Stage I) endometriosis.

Dr. Q was then asked to address, if the Veteran's preexisting endometriosis did increase in severity during service, was that increase in severity due to the natural progress of the disease or due to aggravation in service?  Dr. Q. responded that the increased in severity of endometriosis that he already alluded to in Question 2 was due to the natural progress of the disease.  Dr. Q. indicated that he entirely concurred with the VA physician's opinions.  Dr. M.'s 2008 statement (as well as 2003 statement) that the endometriosis was aggravated during service implied that the stresses of the military were unique in aggravating this disorder.  It was Dr. Q.'s opinion that stress probably plays a role in the natural progress of many chronic disorders and indeed, any chronic painful condition can by itself induce stress with possible immunological consequences regardless of variables.

In sum, all of the physicians ultimately determined that the Veteran's endometriosis preexisted service.  However, the opinions differed regarding the question of aggravation.  

Based on the foregoing, the Board finds that the presumption of soundness attaches in this case as endometriosis was not noted on entrance.  The Board finds, further, that there is clear and unmistakable evidence that the Veteran's endometriosis preexisted service.  Therefore the first prong of the presumption of soundness has been rebutted.  However, the second step in rebutting the presumption of soundness requires clear and unmistakable evidence that the preexisting disorder was not aggravated in service.  

The first VA examiner stated that the Veteran's endometriosis existed prior to service and was not aggravated beyond its natural progression or became permanently worse because of or during her military service.  It was stated that it would be highly unlikely that the Veteran would enter the military in May and then 6 months later, have such severe endometriosis.  So, it was the examiner's opinion that it was less likely than not related to her service in the military.  The VA medical expert stated that it was more than 50 percent likely that the Veteran's endometriosis existed prior to her military service, however, she did not receive the diagnosis until her laparoscopy in 1981.  Dr. M. opined that the preexisting endometriosis was aggravated by the military and this aggravation may have been due to rigorous military life.

Dr. Q. opined that the preexisting endometriosis increased in severity during service.  He acknowledged that stress probably plays a role in the natural progression of any chronic disorder.  He did not conclude that such an impact would be beyond the natural progression.  In sum, he concluded that the increase in severity of the endometriosis was the natural progression of the disease.

The United States Court of Appeals for Veterans Claims (Court) subsequently determined that Dr. Q's opinion that "stress plays a role in the natural progression" of a chronic condition, but that military stress does not have a "unique" effect on the natural progress of a chronic disease was not clear.  While Dr. Q. acknowledged that the natural progress of a chronic disease necessarily included the stress inherently produced by a "chronic painful condition," he failed to acknowledge that military stress was an additional stress separate and apart from the stress produced by the disease.  

Additionally, the Veteran and her representative submitted treatise articles, titled: "How to Survive Military Boot Camp," and "Uncontrollable Stress Worsens Symptoms of Endometriosis."  The first article essentially indicated that there was physical and mental stress during boot camp.  The second article described an experiment of stress on rats with endometriosis.  It addressed how stress may affect the severity of endometriosis.

The Board further notes that the Veteran and her representative submitted an opinion by a nurse practitioner, P. D., dated in December 2011, which stated that it was at least as likely as not that the Veteran's endometriosis was aggravated during her military service and that more likely than not that aggravation was directly linked to the stressors she was undergoing while serving in a rigorous military situation.  Nurse D. further cited the Veteran's September 1982 military separation examination which noted anxiety as evidence of the Veteran's stress level. 

The Board requested an IME opinion in June 2012 in response to the Court's remand.  Dr. B.J. was asked first to address whether the Veteran's preexisting endometriosis increased in severity during service.  In response, Dr. B.J. stated that it was clear the Veteran had Stage IV endometriosis since it was diagnosed in 1981.  The examiner agreed with Dr. Q. that the natural history of endometriosis was to worsen over time and the Veteran's endometriosis did, in fact, worsen while she was in the military.  To support this the examiner noted that the Veteran underwent laparoscopic surgery for evaluation of a ruptured left ovarian endometrioma the biopsy of which was consistent with endometriosis.  Following the procedure the Veteran was placed on Danazol, although despite the medication she had multiple medical visits for evaluation of pelvic pain.  In June 1982, prior to discharge the Veteran was unable to move her bowels and it was determined that she had constriction of the rectum.  A laparotomy was performed revealing dense fibrosis and constriction of the rectum circumferentially, presumably secondary to endometriosis.  The examiner cited the foregoing as clear documentation that the Veteran's endometriosis increased in severity during her time in the military despite the appropriate therapy.  

Having determined that the Veteran's endometriosis did increase in severity while in service, Dr. B.J. next addressed whether the increase in severity was due to the natural progress of the disease or due to aggravation in service.  In this regard, Dr. B.J. stated she was in agreement with Dr. J.M. and Nurse D. that it was at least as likely as not that endometriosis was aggravated by the Veteran's military life.  To support this, Dr. B.J. noted, as Dr. Q. stated, that stress probably played a role in the natural progression of many chronic disorders.  She further cited a medical journal study addressing the effects of stress on animals which showed that stress did indeed play a deleterious role in the development of endometriosis.  The examiner noted another study that showed that functional bowel disorders, which are chronic painful conditions like endometriosis, led to an increase in morbidity in soldiers with these disorders suggesting that stressors of military life resulted in increased symptomatology.  Using these studies to compare, it is likely that the effects of stress would apply to endometriosis in the same manner.  Additionally there was ample evidence in the literature to document the negative impact endometriosis has on the quality of life.  

In conclusion, Dr. B.J. stated that she agreed with Nurse D.'s position that that the Veteran's endometriosis was aggravated during her military service.  Additionally she noted that the Veteran's ability to cope with this chronic painful condition was effected by the stress of military life.  In this regard Dr. B.J. noted that upon entry the Veteran complained only of dysmenorrhea, during her military stay she had multiple clinic visits for dysmenorrhea and ultimately two operative procedures, but after service she again managed to cope with her symptoms for years before undergoing definitive therapy for her condition.  

In light of the above evidence, the Board cannot conclude that the evidence clearly and unmistakably shows that the Veteran's preexisting disability was not aggravated by service.  The Board finds therefore, the presumption of soundness on entrance is not rebutted, and the Veteran is deemed to have been sound at entrance.  Therefore, she can pursue her claim as one for direct service connection rather than as one for service connection based on aggravation of a preexisting condition.  See 38 C.F.R. § 3.306 (2011); see also Wagner, 370 F.3d at 1096.  Thus, the question then remains as to whether the evidence demonstrates a current disability and a nexus between her current disability and the in-service aggravation.  In this regard, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

In this regard, there is a competent and credible IME opinion from Dr. B.J., that the Veteran's preexisting endometriosis was aggravated by her active duty service beyond the natural progression of the disease and thus, resulting in her post-service diagnosis of endometriosis.  The Board finds that the most recent IME opinion is the most persuasive medical evidence addressing the etiology of the Veteran's endometriosis.  The report reveals that the examiner provided a full and complete rationale for her opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record including the prior conflicting medical opinions.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the IME opinion is based upon an evaluation of the Veteran's entire medical record, to include the aforementioned conflicting opinions, the Board finds that the opinion is the most probative with regard to the etiology of the Veteran's endometriosis.  As such, the Board finds that service connection is warranted for endometriosis.

Therefore, in consideration of all of the above, to include the current diagnosis and positive nexus opinion with regard to aggravation in the most recent IME, the Board finds that the service connection for endometriosis is warranted.  In this regard, the Board finds that the most probative evidence supports the Veteran's claim of service connection for endometriosis.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for endometriosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


